Case: 1:18-md-02820-SNLJ Doc. #: 548 Filed: 06/02/20 Page: 1 of 1 PageID #: 15995


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

 IN RE: DICAMBA HERBICIDES                       )            MDL No. 2820
 LITIGATION                                      )


                            MEMORANDUM and ORDER

         Conference call held today with Court and lead counsel participating. Telephonic
 status conference for lead counsel only set for Tuesday, June 16, 2020, 10:30am. Parties
 shall file a proposed scheduling order on June 16, 2020. Telephonic scheduling
 conference for lead counsel only set for Friday, June 19, 2020, at 10:30am. The Court
 will initiate the call for both telephonic conferences.

       So ordered this 2nd day of June, 2020.


                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE
